IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CONDEMNATION OF FEE SIMPLE                : No. 581 MAL 2018
TITLE TO 0.069 ACRES OF VACANT            :
LAND AND CERTAIN EASEMENTS                :
OWNED BY BRANDYWINE VILLAGE               : Petition for Allowance of Appeal from
ASSOCIATES (UPI # 30-5-226) AND           : the Order of the Commonwealth Court
CONDEMNATION OF FEE SIMPLE                :
TITLE TO 1.93 ACRES AND A                 :
TEMPORARY GRADING EASEMENT                :
OVER 0.26 ACRES OF VACANT LAND            :
OWNED BY L&R PARTNERSHIP AND              :
JOHN R. CROPPER (UPI #30-2-47) FOR        :
A PUBLIC STREET                           :
                                          :
                                          :
PETITION OF: BRANDYWINE VILLAGE           :
ASSOCIATES, L&R PARTNERSHIP,              :
AND JOHN R. CROPPER                       :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.